Title: From Thomas Jefferson to John Barnes, 6 September 1807
From: Jefferson, Thomas
To: Barnes, John


                                                
                  
                            Dear Sir
                     
                     Monticello Sep. 6. 07.
                        
                        I recieved last night your favor of the 3d. & in it the 690. dollars which I had desired, for which recieve my thanks. I fear you have with your usual goodness incommoded yourself to accomodate me earlier than I had proposed. I shall set out on the 9th. for Bedford and be back here on the 16th.—mr & mrs Madison are now here with me, & well, as are all our family. I salute you with affection & respect.
                        
                            Th: Jefferson
                     
                        
                    